DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 34 is objected to because of the following informalities:  line 1 should be amended to -A method of operating the heat engine of claim 1 comprising:-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
At least one reciprocable element (claim 21)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Element (At least one reciprocable element - claim 21)
coupled with functional language 
For reciprocation (At least one reciprocable element - claim 21)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Energy conversion device (page 5 of specification) including a linear electric machine (page 12 of the specification) (At least one reciprocable element - claim 21)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3:
The claim limitation “the first and second positive displacement members are connected via a crankshaft” is new matter. While there is support for an expander/second positive displacement member, condenser and a crankshaft (see figure 4) and the first and second positive displacement member connected via a crankshaft (pages 2 and 16 of the specification) there is no disclosure of the first and second displacement members connected via a crankshaft (claim 3) in combination with the first and second conduits and the reactor (from claim 1 on which this claim depends) and for this reason claim 3 is rejected as new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-10, 14-22, 34, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2002/0023423 to Viteri et al. (Viteri) in view of US patent application publication number 2012/0024264 to Mikalsen et al. (Mikalsen).
Regarding claim 1:
Viteri discloses:
A heat engine (figure 3) comprising: 
a compressor (20); 
an expander (40); 
a first conduit (34, 36) fluidly coupling an outlet (24) of the compressor (20) to an inlet (42) of the expander (40); 
a second conduit (conduit surrounding E’) fluidly coupling an outlet (44) of the expander (40) to an inlet (22) of the compressor (20); 
a reactor (30) in which first (02) and second reactants (CH4 or H2O (steam)) in a working fluid (CO2 or H2O) can react with each other, the reactor (30) arranged in the first conduit (34, 36) between the compressor (20) and the expander (40); and 
a condenser (50, 140 and 210) for condensing a gas (CO2 or H20) in the working fluid (removed at 214, 142 or 144), the condenser arranged in the second conduit (conduit surrounding E’) between the expander (40) and the compressor (20).  
Viteri fails to disclose:
A compressor comprising: 
a compression chamber; and 
a first positive displacement member reciprocable within the compression chamber; 
an expander comprising: 
an expansion chamber; and 
a second positive displacement member reciprocable within the expansion chamber 
Mikalsen teaches:
	A heat engine (figure 1) that includes a compressor comprising a compression chamber (109) and a first positive displacement member (110) reciprocable within the compression chamber and an expander comprising an expansion chamber (100) and a second positive displacement member (101) reciprocable within the expansion chamber. The heat engine uses the compressor chamber (109) to compress a fluid that passes through a reactor/combustor (116) that then passes through the expansion chamber (100). The heat engine further can power a linear acting load such as a linear electric machine (¶0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viteri to replace the compressor and expander (20 and 40 respectively of Viteri) with the compressor and expander (109 and 100 respectively) as taught by Mikalsen since the piston cylinder arrangement of Mikalsen has improved compression and expansion efficiencies over turbines (Mikalsen, ¶0003). Further, the compressor and expander of Mikalsen would be arranged in Viteri in the same manner resulting in the reactor of Viteri located between the compression and expansion chamber and the condenser arranged between the expansion and compression chamber. Also, Mikalsen teaches that its compressor and expander can be used with turbine combustors (Mikalsen, ¶0041).
Regarding claim 3:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Viteri and Mikalsen:
The heat engine according to claim 2, wherein one of: 
the first and second positive displacement members (first and second positive displacement members (110 and 101 respectively) from Mikalsen incorporated into Viteri) are mechanically coupled to reciprocate in unison in a free-piston configuration (see figure 1 of Mikalsen); or 
the first and second positive displacement members are connected via a crankshaft.  

Regarding claim 6:
Viteri discloses:
The heat engine according to claim 1 further comprising a first supply line (150) configured for supplying the first reactant (O2) into one or both of the first and second conduit (conduit surrounding E’).  

Regarding claim 7:
Viteri discloses:
The heat engine according to claim 1, wherein the reactor (30) comprises a second supply line (32 or 233) for supplying the second reactant (CH4 or H2O) into the working fluid.  

Regarding claim 8:
Viteri discloses:
The heat engine according to claim 1, wherein the condenser (210 or 140) comprises a drainage line (214 or 144) for draining a condensate (H2O) from the condenser.  

Regarding claim 9:
Viteri discloses:
The heat engine according to claim 1, wherein the condenser (210) comprises a cooling circuit (212) for cooling the working fluid.  

Regarding claim 10:
Viteri discloses:
The heat engine according to, claim 1 further comprising the working fluid (H2O or CO2); 
wherein the working fluid comprises a diluent (CO2 or H2O), a concentration of the diluent in the working fluid being at least 5% by volume (41.2 volume % (63% wt as disclosed in figure 3 by Viteri divided by 1.521 (specific gravity of CO2)=41.2 volume % ) and 17 volume % (17% wt as disclosed in figure 3 by Viteri divided by 1 (specific gravity of H2O)=17 volume % ) respectively before entering the compressor).  


    PNG
    media_image1.png
    697
    796
    media_image1.png
    Greyscale

Figure 1 - figure 3 of Viteri, annotated by the examiner


Regarding claim 14:
Viteri fails to disclose:
The heat engine according to claim 1 further comprising: 
a first valve for controlling the flow of working fluid into the compression chamber; 
a second valve for controlling the flow of working fluid out of the compression chamber; 
a third valve for controlling the flow of working fluid from the compression chamber into the expansion chamber; and 
a fourth valve for controlling the flow of working fluid out of the expansion chamber.  
Mikalsen teaches:
A heat engine (figures 1 and 2) including a first valve (113) for controlling the flow of working fluid into the compression chamber (109); 
a second valve (114) for controlling the flow of working fluid out of the compression chamber (109); 
a third valve (106) for controlling the flow of working fluid from the compression chamber (109) into the expansion chamber (100); and 
a fourth valve (104) for controlling the flow of working fluid out of the expansion chamber (100)l
wherein the compressor comprises a compression chamber (109) and a first positive displacement member (110) reciprocable within the compression chamber; 
wherein the expander comprises an expansion chamber (100) and a second positive displacement member (101) reciprocable within the expansion chamber; and 
wherein the heat engine further comprises: 
a sensor (122 and 122’) adapted to output a signal corresponding to one or both of a position and velocity of the first and second positive displacement elements (¶0042); and 
a controller (125) for continuously controlling one or more of the third and fourth valves (108a-f) and the rate of supply of the second reactant (120 and 121) to the reactor in accordance with the signal output by the sensor (¶0042 and ¶0053); and 
an energy conversion device comprising at least one reciprocable element (123 connected to a linear electric machine, ¶0042) coupled for reciprocation with the first and second displacement members.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viteri to replace the compressor and expander (20 and 40 respectively of Viteri) with the compressor and expander (109 and 100 respectively)(including the first-fourth valves) as taught by Mikalsen. The modification would be a simple substitution of one known element (compressor and expander of Viteri) for another (compressor and expander of Mikalsen) to obtain predictable results (to generate electrical energy). This modification would include the first through fourth valves as required by claim 14, the compression chamber, first positive displacement member, expansion chamber, second positive displacement member, sensor and control as required by claim 15 and an energy conversion device comprising at least one reciprocable element as required by claim 21.
Regarding claim 15:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 14 by Viteri and Mikalsen:
The heat engine according to claim 14, 
a sensor (see the sensor 122 and 122’ incorporated into Viteri from Mikalsen) adapted to output a signal corresponding to one or both of a position and velocity of the first and second positive displacement elements (122 and 122’ are a position sensor for outputting the position of the rod 103 connected to the first and second displacement elements 101 and 110; ¶0042); and 
a controller (see the controller incorporated into Viteri from Mikalsen) for continuously controlling one or more of the third and fourth valves (controls valves via valve signals 108a-f of the controller incorporated into Viteri from Mikalsen; ¶0042) in accordance with the signal output by the sensor (Mikalsen , ¶0042).  
Viteri and Mikalsen fail to explicitly teach:
A controller continuously controlling a rate of supply of the second reactant to the reactor in accordance with the signal output by the sensor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the incorporated controller of Mikalsen would control a rate of supply of the second reactant (CH4) to the reactor (30) in Viteri. Its well known in the art that the supply of fuel (CH4 in this case) is controlled based on the flow of gas from the compressor and the Mikalsen controller would by extension control the flow or rate of CH4 since it controls the valves and operation of the compressor which by extension controls the flow of gas from the compressor and therefore would control the flow of fuel (CH4) supplied to the reactor (examiner takes official notice).


Regarding claim 16:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 14 by Viteri and Mikalsen:
The heat engine according to claim 14, wherein the controller is configured to control the first, second, third and fourth valves (see the controller controlling the first through fourth valves of the heat engine incorporated into Viteri into Mikalsen; Mikalsen , ¶0042).  

Regarding claim 17:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Viteri and Mikalsen:
The heat engine according to claim 2, wherein the second displacement member (see the second displacement member incorporated into Viteri from Mikalsen) divides the expansion chamber into two expansion subchambers (see the two expansion subchambers (102 and 102’) forming the expansion chamber of Mikalsen incorporated into Viteri as part of the expansion chamber which controls the flow of working fluid to each expansion subchamber by opening and closing).  

Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 14 by Viteri and Mikalsen:
The heat engine according to claim 14, wherein the second displacement member divides the expansion chamber into two expansion subchambers (see the two expansion subchambers (102 and 102’) forming the expansion chamber of Mikalsen incorporated into Viteri as part of the expansion chamber); and 
wherein the third valve is adapted to control the flow of the working fluid alternately to each expansion subchamber (see the third valve (106) of Mikalsen incorporated into Viteri as part of the expansion chamber which controls the flow of working fluid to each expansion subchamber by opening and closing).  

Regarding claim 19:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 14 by Viteri and Mikalsen:
The heat engine according to claim 1, wherein the first displacement member divides the compression chamber into two compression subchambers (see the two compression subchambers (111 and 111’) forming the compression chamber of Mikalsen incorporated into Viteri as part of the compression chamber).  

Regarding claim 20:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 14 by Viteri and Mikalsen:
The heat engine according to claim 14, wherein the first displacement member divides the compression chamber into two compression subchambers (see the two compression subchambers (111 and 111’) forming the compression chamber of Mikalsen incorporated into Viteri as part of the compression chamber); and 
wherein the first valve is adapted to control the flow of working fluid alternately to each compression subchamber (see the first valve (113) of Mikalsen incorporated into Viteri as part of the expansion chamber).  

Regarding claim 21:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Viteri and Mikalsen:
The heat engine according to claim 1 further comprising an energy conversion device comprising at least one reciprocable element coupled (see the at least one reciprocable element/linear electric machine of Mikalsen incorporated into Viteri as part of the expansion chamber) for reciprocation with the first and second displacement members.  

Regarding claim 22:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Viteri and Mikalsen:
The heat engine according to claim 21, wherein the energy conversion device is positioned between the compression chamber and the expansion chamber (see embodiment figure 2 of Mikalsen which shows the energy conversion device (212) located between the compression chamber (109) and the expansion chamber (100) which would be incorporated into Viteri as taught by Mikalsen).  

Regarding claim 34:
Viteri discloses:
A method of operating the heat engine according to claim 1 comprising: 
providing the working fluid to the heat engine of claim 1, wherein the working fluid comprises a diluent (CO2 or H2O), and the concentration of the diluent in the working fluid is at least 5% by volume (41.2 volume % (63% wt as disclosed in figure 3 by Viteri divided by 1.521 (specific gravity of CO2)=41.2 volume % ) and 17 volume % (17% wt as disclosed in figure 3 by Viteri divided by 1 (specific gravity of H2O)=17 volume % ) respectively before entering the compressor).  

Regarding claim 40:
Viteri discloses:
The method according to claim 34, wherein the working fluid comprises the first (O2 via 150) and second reactants (H2O or CH4); and wherein the first reactant is 02 (O2 via 150).  

Regarding claim 41:
Viteri discloses:
The method according to claim 40, wherein the second reactant is H2 (as a component of H20 supplied via 216).  

Regarding claim 42:
Viteri discloses:
The method according to claim 34 further comprising condensing a combustion product (E’) in the condenser (210 or 140), the combustion product comprising H20 (H20 in lines 214/216 or 144).  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viteri and Mikalsen as applied to claim 10 above, and further in view of US patent application publication number 2007/0234702 to Hagen et al. (Hagen).
Regarding claim 11:
Viteri fails to disclose:
The heat engine according to claim 10, wherein the diluent has a ratio of specific heats which is at least 1.4.  
Hagen teaches:
	A thermodynamic cycle that uses a diluent that can include noble gases including argon (¶’s 0238 and 0449). The thermodynamic cycles (figure 2) also include compressors (1310 and 1350), reactors (4000) and expanders (5100) that power generators (5200). Further, the thermodynamic system can include a diluent supply source (see figure 2, fluids lines F430, F460, F421 and F270) that can include argon.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viteri and Mikalsen to replace the diluent (CO2+H2O) with Argon as taught by Hagen. This is a simple substitution of one known element (CO2+H2O as taught by Viteri) for another (Argon as taught by Hagen) to obtain predictable results (to control the combustion of the combustor). Note, Argon has a specific heat ratio greater than 1.4 (1.667 as indicated in applicants disclosure on pages 13, 16 and 20).

Regarding claim 12:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 11 by Viteri and Hagen:
The heat engine according to claim 10, wherein the diluent is selected from the group consisting of Ar (see the Argon diluent incorporated into Viteri from Hagen), He, Ne, Kr, and Xe.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viteri and Mikalsen as applied to claims 1 above, and further in view of US patent number 4,353,214 to Gardner.
Regarding claim 13:
Viteri fails to disclose:
The heat engine according to claim 1 further comprising the working fluid; wherein the working fluid comprises N2, the concentration of N2 in the working fluid being less than 70% by volume,  
Gardner teaches:
	A heat engine that can use a working fluid including either CO2 or N2 can be used for working fluids (column 4, lines 30-35). The heat engine (figure 3) includes a compressor (25), expander (30) and reactor (34). The system generates electricity (31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viteri and Mikalsen to replace the working fluid including CO2 with N2 as taught by Gardner. This is a simple substitution of one known element (CO2 in the working fluid as taught by Viteri) for another (N2 in the working fluid as taught by Gardner) to obtain predictable results (to supply reactants to the combustor and control the heat engine). The Viteri reference already teaches the fluid including (41.2 volume % (63% wt as disclosed in figure 3 by Viteri divided by 1.521 (specific gravity of CO2)=41.2 volume %)) and the swapping of CO2 for N2 would be at the same proportion (less than 70%).

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of claim 1 above:
The applicant has provided several arguments as to why the above rejection with Viteri and Mikalsen is improper. The applicant has argued that the system of Viteri is a closed loop system and the system of Mikalsen is an open loop system and therefore the compressor and expander of Mikalsen cannot be combined with the system of Viteri. Further, the applicant cites ¶0050-0054 of Mikalsen as teaching away from using the system of Mikalsen in a closed cycle (such as the system of Veteri). However, the office disagrees. While the office does agree one references teaches an open loop and the other is a closed loop, the office does not agree that this would prevent the combination of the above rejection and using the compressor and expander of Mikalsen in Viteri. The applicant cites ¶0050-0054 in Mikalsen as teach away however the office does not see an indication as teaching away from the combination in these paragraphs. At best, the Mikalsen reference teaches how the open system of Mikalsen functions better than the closed systems of the past (¶0011) but it does not teach away. Further, Mikalsen discloses how similar compressors and expanders are used in closed loop systems (¶0004 which describes US 4,044,558 which uses a reciprocating engine in a closed cycle) which indicates the compressor/expander device of Mikalsen can be used in a closed cycle (such as the system of Veteri) . For this reason, the office disagrees with the applicants arguments and the above rejection is maintained.

Regarding the drawing objection:
	The applicant has amended the claims to address the drawing objections and for this reason they are withdrawn.

Regarding the 35 USC 112(f) claim interpretation:
	The applicant has argued that the above 35 USC 112(f) claim interpretation is improper. However, the office disagrees. The limitation “At least one reciprocable element” includes the term “element” which is a generic place holder which is not further modified by any structure in the claim. Further, the term is modified by functional language (see MPEP 2181). For these reasons, 35 USC 112(f) is invoked and the above interpretation is maintained.

Regarding the claim objections:
	The applicant has amended the claims to address the claim objections and for this reason they are withdrawn.

Regarding the 35 USC 112(b) claim rejections:
	The applicant has amended the claims to address the claim rejections and for this reason they are withdrawn.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                          /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746